Memorandum.
The order of the Appellate Division should be affirmed, without costs. The record before us demonstrates that, on his application for an operator’s license, the petitioner did not disclose his entire record of convictions, i.e., he merely divulged his convictions for murder and assault, omitting those for burglary and trespassing. We hold this concealment, although it is not directly related to petitioner’s fitness to drive an automobile, is a legitimate ground upon which the Commissioner may exercise his broad statutory powers and deny the petitioner an operator’s license, without violating any of the petitioner’s rights under the Federal Constitution.
Even if we were to consider the question whether the Commissioner abused his discretion in denying this application, we would hold that there was no abuse of discretion (see Matter of Funaro v. Hults, 16 A D 2d 654). However, this is not to say that the Commissioner may deny petitioner a license for an indeterminate period of time merely because of the two felonies and the false statements on this application and on a previous *194one. The time may come when a denial by the Commissioner may be classified as arbitrary; bnt, under the facts before us now, there was no such abuse of discretion.